Case 1:19-cv-00149-MAC-KFG Document 10 Filed 04/15/20 Page 1 of 1 PageID #: 43




 UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


 ANDRE HAYNES,                                     §
                                                   §
                 Petitioner,                       §
                                                   §
 versus                                            §    CIVIL ACTION NO. 1:19-CV-149
                                                   §
 WARDEN, BEAUMONT FCI MEDIUM,                      §
                                                   §
                 Respondent.                       §

                      MEMORANDUM ORDER ADOPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

          Andre Haynes, proceeding pro se, filed this petition for writ of habeas corpus pursuant to

 28 U.S.C. § 2241. The court referred this matter to the Honorable Keith F. Giblin, United States

 Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders

 of this court. The magistrate judge has submitted a Report and Recommendation of United States

 Magistrate Judge recommending that a motion for summary judgment filed by the respondent be

 granted.

          The court has received the Report and Recommendation of United States Magistrate Judge,

 along with the record, pleadings, and all available evidence. No objections were filed to the Report

 and Recommendation.

                                               ORDER

          Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct

 and the report of the magistrate judge is ADOPTED.           The motion for summary judgment is

 GRANTED. A final judgment will be entered dismissing the petition.

          SIGNED at Beaumont, Texas, this 15th day of April, 2020.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE
